 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 RAVI T. NARAYAN (IABN AT0011948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7369
 7        FAX: (415) 436-7234
          Email: Ravi.Narayan@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 18-CR-281-RS
                                                      )
14           Plaintiff,                               ) STIPULATION AND [PROPOSED]
                                                      ) PROTECTIVE ORDER
15      v.                                            )
                                                      )
16   MICHAEL LAWRENCE CONNELL,                        )
                                                      )
17           Defendant.                               )
                                                      )
18

19

20           Plaintiff United States of America, by and through DAVID L. ANDERSON, United States
21 Attorney for the Northern District of California, and RAVI T. NARAYAN, Assistant United States

22 Attorney for the Northern District of California, and the defendant, MICHAEL LAWRENCE

23 CONNELL, through his undersigned counsel, hereby stipulate and agree as follows:

24           a)      This is a case in which the defendant is charged with crimes involving victims and/or
25 witnesses who are minors (the Child Victims). As such, the Child Victims are entitled to certain

26 statutory protections, including: (1) Title 18, United States Code, section 3509, which affords certain

27 confidentiality protections to the Child Victims, including the requirement that the Child Victims’ names

28 not be included in any public filings and that the parties keep the names of child victims in a secure

     STIPULATION AND PROPOSED ORDER
     18-CR-281-RS
 1 place to which no person who does not have reason to know their contents has access; (2) Title 18,

 2 United States Code, section 3771, which affords any victim of a crime the right to be treated with

 3 fairness and respect for his or her dignity and privacy; and (3) Title 18, United States Code, section

 4 3509(m), which provides that a court shall deny defense requests to copy, photograph, duplicate, or

 5 otherwise reproduce material constituting child pornography if the government makes the material

 6 reasonably available to the defendant and provides ample opportunity for the defense to examine it at a

 7 government facility.

 8          b)      Some of the discovery materials the government intends to produce in this case may

 9 include materials falling into one or more of the following categories (collectively, “Protected

10 Information”):

11          1. Personal Identifying Information of any individual, including without limitation any person’s

12               date of birth, social security number, residence or business address, telephone numbers, email

13               addresses, driver’s license number, professional license number, family members names, or

14               criminal histories (“Personal Identifying Information”);

15          2. The names and other personal information of Child Victims;

16          3. Financial information of any individual or business, including without limitation bank

17               account numbers, credit or debit card numbers, account passwords, contact information, and

18               taxpayer identification numbers (“Financial Information”); and

19          4. Medical records or other patient information of any individual covered by the Health

20               Insurance Portability and Accountability Act of 1996 (HIPPA) (“Medical Information”);

21          c)      The government seized or otherwise obtained certain electronic devices from the

22 defendant (“Defendant’s Electronic Devices”) that may contain private and confidential information

23 relating to Child Victims and other individuals, including potentially personally identifiable information

24 such as account numbers, social security numbers, and dates of birth. Due to the nature in which the

25 information is stored, it cannot practicably be redacted.

26          THEREFORE, THE PARTIES STIPULATE AND AGREE that the Court should enter an order

27 restricting the disclosure of the Protected Information described above as follows:

28          1.      All Protected Information produced by the government in this matter that is not

     STIPULATION AND PROPOSED ORDER
     18-CR-281-RS
 1 maintained on Defendant’s Electronic Devices shall be stamped on its face “PROTECTED

 2 INFORMATION – SUBJECT TO PROTECTIVE ORDER.” All information stored on Defendant’s

 3 Electronic Devices, will also be deemed Protected Information and subject to the terms of this Protective

 4 Order.

 5          2.      The following individuals (the “Defense Team”) may access and review Protected

 6 Information for the sole purpose of preparing the defense and for no other purpose:

 7                  a)        Counsel for defendant who have made an appearance in this matter; and

 8                  b)        Persons employed by defense counsel to assist with the preparation of the

 9          defense, including legal assistants, experts, and investigators, but only after any such individual

10          has reviewed, signed, and dated a copy of this Protective Order to reflect his or her agreement to

11          be bound by it.

12          3.      The Defense Team may review with the defendant all discovery material produced by the

13 government, but shall not provide the defendant with copies of, or permit the defendant to make copies

14 of or have unsupervised access to, any discovery material produced by the government that contains

15 Protected Information, unless the Personal Identifying Information, Financial Information, and/or

16 Medical Information has first been entirely redacted from the discovery materials. Discovery material

17 that clearly pertains to the defendant and does not contain Protected Information regarding any other

18 person (e.g., a defendant’s own bank records, telephone records, and business records) may be provided

19 to the defendant unredacted.

20          4.      The Defense Team shall not disclose the substance of any Protected Information received

21 from the government in the above-captioned matter to any third party without the express written

22 permission of the government or the approval of this Court.

23          5.      The Defense Team shall refer to any Child Victim only by his or her self-identified

24 pseudonym or first and last initials in all pleadings and at any court hearings.

25          6.      If the Defense Team files a pleading that references, contains, or attaches Protected

26 Information subject to this Protective Order, any portion of that pleading that references, contains, or

27 attaches Protected Information must be filed under seal. The Defense Team shall comply with Criminal

28 Local Rule 56-1 to ensure that Protected Information is not improperly disclosed but that any sealing

     STIPULATION AND PROPOSED ORDER
     18-CR-281-RS
 1 order is limited to those portions of the pleading for which there is a valid basis to seal.

 2          7.      All review and examination of Defendant’s Electronic Devices, or forensic copies or

 3 images of those devices, will be conducted at the offices of the San Francisco Police Department,

 4 located at 850 Bryant Street, San Francisco, California, 94103, or the offices of the Federal Bureau of

 5 Investigation, located at 21711 N 7th St., Phoenix, Arizona, 85024. At the request of the Defense Team,

 6 the examination may be conducted outside the presence of an agent or other government representative.

 7 The reviewing room will be equipped with a computer that will permit the Defense Team to access a

 8 hard drive containing the Defendant’s Electronic Devices. The reviewing computer will have software

 9 installed on it that will permit the Defense Team to access and analyze the data. Additional software

10 tools may be installed on the reviewing computer at the request of the Defense Team and with the prior

11 approval of the San Francisco Police Department, Homeland Security Investigations, or any other law

12 enforcement agency facilitating the review.

13          8.      The Defense Team shall not make, nor permit to be made, any copies of the alleged child

14 pornography contained in Defendant’s Electronic Devices and shall not remove from the government

15 facility any child pornography. The Defense Team will be allowed to copy electronic information that is

16 not contraband and compile a report without contraband images or videos documenting the examination,

17 and this information may be stored on removable media that may be removed from the facility subject to

18 confirmation by the San Francisco Police Department, Homeland Security Investigations, or any other

19 law enforcement agency facilitating the review, that the removable media does not contain child

20 pornography images.

21          9.      With advance notice to the San Francisco Police Department, Homeland Security

22 Investigations, or any other law enforcement agency facilitating the review, the Defense Team may

23 bring to the government facility a blank external storage drive to be used as a temporary digital

24 workspace during the review and examination of the Electronic Information. That drive will be stored

25 in a secure location at the government facility and will not be accessed or reviewed by any government

26 agent or representative. After the Defense Team has finished its review, or at such earlier time as the

27 Defense Team requests, the drive will be erased, reformatted, and returned to the Defense Team.

28          10.     After any judgment or disposition has become final and there are no pending

     STIPULATION AND PROPOSED ORDER
     18-CR-281-RS
 1 proceedings, challenges, appeals, or habeas motions in the case, and after the deadline for any 28 U.S.C.

 2 § 2255 motion has expired, the Defense Team shall destroy all documents and electronic media subject

 3 to this Protective Order, delete any electronic copies of such documents or electronic media, or return

 4 such documents or electronic media to the government. Should the Defense Team seek to retain copies

 5 of any documents or electronic media that would otherwise be subject to this Protective Order, the

 6 Defense Team may seek from government counsel copies of such documents or electronic media with

 7 all Protected Information appropriately redacted, or may seek any other appropriate relief from the

 8 Court.

 9          11.    This Protective Order applies to all attorneys associated with the above case who have

10 knowledge of this Protective Order, regardless of the nature of their involvement in the case. This

11 Order shall be binding on all subsequent attorneys who represent the defendant in this case or any other

12 person who comes into possession of the documents disclosed to the Defense Team under this Protective

13 Order.

14          12.    Any disputes about this Protective Order, including any dispute about the government’s

15 decision to designate materials as Protected Information, shall be resolved by this Court only after

16 counsel for the United States and the defendant have first conferred and attempted to resolve the dispute.

17 Defense counsel shall first raise any disputed designation with the government in writing. If the

18 government does not then agree to change the designation, the defense may raise the issue with the

19 Court.

20 //

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //

     STIPULATION AND PROPOSED ORDER
     18-CR-281-RS
 1          13.    This stipulation is without prejudice to any party applying to the Court to modify the

 2 terms of this Protective Order. This Court shall retain jurisdiction to modify this Protective Order upon

 3 motion of any party even after the conclusion of district court proceedings in this case.

 4

 5    IT IS SO STIPULATED.                                  DAVID L. ANDERSON
                                                            United States Attorney
 6

 7
      Dated: January 18, 2019                               __/s/___________________________________
 8                                                          RAVI T. NARAYAN
 9                                                          Assistant United States Attorney

10

11                                                          __/s/___________________________________
                                                            KORY DECLARK
12                                                          Counsel for Defendant Michael Connell
13

14
      IT IS SO ORDERED.
15

16
      Dated: 1/18/19                                        HON. RICHARD SEEBORG
17                                                          United States District Judge

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     18-CR-281-RS
